Citation Nr: 0014742	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-18 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance or 
for adaptive equipment for a conveyance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran is also seeking service connection for 
cardiovascular disability and residuals of Agent Orange 
exposure.  Although the record reflects that the RO sent the 
veteran a letter in September 1999 informing him of the 
requirements to establish a well-grounded claim, the RO has 
not adjudicated these claims.  Therefore, they are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has corrected visual acuity of 20/20 in the 
right eye with no restriction in the visual field. 

3.  Remaining function in each of the veteran's hands is 
substantially greater than that which would be served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic appliance.

4.  Remaining function in each of the veteran's lower 
extremities is substantially greater than that which would be 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance; no 
ankylosis or significant shortening is shown.

5.  The veteran does not require the aid of braces, crutches, 
canes or a wheelchair for ambulation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. §§ 3.809, 
3.809a (1999).

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
a conveyance have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5107 (West 1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection is in effect for multiple shell fragment 
wound residuals.  The following ratings have been in effect 
since May 1970:  chronic brain syndrome, 100 percent; 
enucleation of the left eye, 40 percent; left nephrectomy 
with renal caliculi of the right kidney, 30 percent; 
residuals of brain trauma with right upper extremity 
impairment, 20 percent; corneal retinal scar of the right 
eye, 10 percent; residuals of a craniotomy, 10 percent; 
expressive aphasia due to brain trauma, 10 percent; removal 
of the left lacrimal gland, 10 percent; and residuals of a 
fracture of the left tibia with arthrotomy, 10 percent.  Five 
separate 10 percent ratings are also in effect for various 
scars and noncompensable ratings are in effect for other 
scars and for residuals of pulmonary emboli and residuals of 
a fracture of the right olecranon.

According to 38 U.S.C.A. § 2101 and 38 C.F.R. § 3.809, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran (a) 
with service after April 20, 1898, who (b) has a permanent 
and total service-connected disability due to:  (1) The loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
light perception only, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features 
may be issued to a veteran who served after April 20, 1898, 
if, inter alia, the veteran is entitled to compensation for 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or include the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance is 
warranted where, as a result of injury or disease incurred in 
or aggravated during active service, a veteran, has loss or 
permanent loss of use of one or both feet, or loss or 
permanent loss of use of one or both hands.  Eligibility is 
also indicated when such injury causes permanent impairment 
of vision of both eyes such that central visual acuity is 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye.  A veteran is eligible for adaptive equipment 
only when such an injury causes ankylosis of one or both 
knees or one of both hips.  38 U.S.C.A. §§ 3901, 3902 (West 
1991); 38 C.F.R. § 3.808 (1999).

The veteran underwent a VA examination of the brain and 
spinal cord in May 1998. The examiner noted that the veteran 
was able to walk from the waiting room to the examination 
room without assistance.  The veteran walked slowly with a 
limp indicating left leg pain.  The examiner determined that 
the veteran had good functioning in his upper and lower 
extremities at the level of absolute power.  However, the 
veteran was apractic.  This was bimanual and involved the use 
of one or both arms.  It was relatively subtle, leaving the 
veteran with a great deal of independent function in eating, 
dressing and attempting to manipulate common objects such as 
keys.  He was capable of writing but had difficulty writing 
due to aphasia.  No joints were significantly affected by his 
disabilities.  With respect to the peripheral nerves, the 
veteran had no current complaints, but a loss of cutaneous 
sensation in the territory supplied by the left anterior 
tibial and left saphenous nerves was noted.  It was also 
noted that the veteran did not require the use of a cane or 
crutch in order to walk, and he did not require assistance to 
rise, stand, or achieve balance.

The veteran also underwent VA examination of his eyes in May 
1998.  It revealed that corrected visual acuity in the right 
eye was 20/20 for both near and far vision.  The examiner 
diagnosed a prosthetic left eye, refractive error 
(presbyopia) of the right eye, and chorioretinal scarring of 
the inferior peripheral retina of the right eye.

A VA orthopedic examination of the veteran was also performed 
in May 1998.  It revealed that the veteran possessed full 
range of motion of the arms, with 4/5 muscle strength of the 
right arm and 5/5 muscle strength of the left arm.  Muscle 
strength of both lower thighs was 4/5 and muscle strength of 
the feet was 3/5 on dorsiflexion and 4/5 on plantar flexion.  
Active motion of the right great toe was not intact; however, 
passive range of motion was full.  The examiner noted that 
the veteran walked with abnormal right leg motion.  The 
examiner diagnosed an abnormal gait attributable to loss of 
the right fibula and disruption of the muscles, tendons, and 
arthritis secondary to trauma.  The examiner also diagnosed 
traumatic arthritis of the right elbow with resultant 
calcification of soft tissue resulting in minimal reduction 
of range of right elbow motion.  Finally, the examiner 
diagnosed loss of active range of motion of the right great 
toe secondary to trauma.

A July 1998 outpatient optometry report from the VA Medical 
Center in St. Louis, Missouri shows uncorrected visual acuity 
of 20/30 and a diagnosis of right eye presbyopia.  

Since the veteran's May 1998 VA examinations, he underwent 
coronary by-pass graft surgery in December 1998.  The 
discharge diagnoses included coronary artery disease with 
angina pectoris, impaired ventricular function, hypertension, 
and peripheral vascular disease.  

At his November 1998 personal hearing, the veteran and his 
spouse testified that he would soon be undergoing surgery for 
cardiovascular impairment that involved his legs.  The 
veteran testified that he did not wear any form of brace, 
wrap, or other appliance on his lower extremities.  The 
veteran also reported that his service-connected symptoms 
included loss of feeling of his right arm which affected his 
ability to manipulate objects.  

The Board recognizes that the veteran is severely disabled as 
a result of his combat wounds.  The Board understands the 
veteran's belief that he should be granted the benefits 
sought on appeal because his service-connected disabilities 
have rendered him unable to afford to buy a house or car.  
However, the veteran is already receiving compensation at the 
100 percent rate, as well as special monthly compensation.  
The benefits at issue in this appeal are intended for 
veterans who require specially adapted housing and cars.  As 
set forth above, specific disability requirements must be 
met.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3\1/2\ 
inches or more, will constitute loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a)(2) (1999).

The medical evidence shows that the veteran continues to 
maintain good functioning in his upper and lower extremities.  
The useful remaining function clearly is in excess of that of 
an amputation stump at the site of election below the elbow 
or knee with use of a suitable prosthetic appliance.  
Peripheral nerve impairment is sensory only, there is no 
joint ankylosis or significant limitation of motion, there is 
no significant shortening of an extremity, and strength in 
the upper and lower extremities is good.  In sum, the veteran 
does not have loss of use of a hand or foot.  In addition, 
the record reflects that he is able to ambulate without a 
cane, brace or other aid.  Although his left eye has been 
enucleated, he has normal corrected visual acuity in the 
right eye with no restriction in visual field.  Therefore, 
the veteran does not meet the disability requirements for any 
of the benefits sought on appeal.





ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or special home 
adaptation grant is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment for a conveyance is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

